Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                          January 4, 2022


       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the Detention of:                               No. 54144-1-II

    J.M.

                                  Appellant.                     PUBLISHED OPINION



           LEE, C.J. — J.M. appeals the trial court’s order for 180 days of involuntary commitment.

J.M. argues that (1) his statutory right to remain silent under former RCW 71.05.360(8)(d) (2017)1

was violated, (2) his due process rights under the Fifth Amendment apply in an involuntary

commitment hearing and his due process rights were violated when the trial court erroneously

admitted testimony that violated his Miranda rights, (3) the trial court erred by admitting testimony

relating to felony harassment that violated the best evidence rule, and (4) the trial court failed to

make sufficiently specific findings to permit meaningful appellate review. The State concedes that

the trial court improperly admitted testimony relating to felony harassment in violation of the best

evidence rule.

           We hold that (1) the trial court made sufficiently specific findings to permit meaningful

appellate review (2) J.M.’s statutory right to remain silent was not violated; (3) J.M.’s due process

rights were not violated because the Fifth Amendment right to remain silent does not apply in an

involuntary commitment hearing; and (4) the State correctly concedes that the trial court erred in


1
  Repealed by, LAWS OF 2020, ch. 302, § 104. Former RCW 71.05.360(8)(d) was replaced by
RCW 71.05.217(5)(b). Former RCW 71.05.360(8)(d) contained a list of rights available at the
probable cause hearing for involuntary commitments.
No. 54144-1-II



admitting certain testimony in violation of the best evidence rule, but the error does not require

reversal of the involuntary commitment order. Accordingly, we affirm the trial court’s order

committing J.M. for 180 days of involuntary commitment but remand for the trial court to strike

references to felony harassment in the involuntary commitment order.

                                                 FACTS

           J.M. was caught attempting to steal a number of items from a store. J.M. later admitted

that he intended to pawn the stolen items in order to get money to purchase a handgun. He further

admitted that he wanted the handgun to kill his “ex-girlfriend’s”2 boyfriend. J.M. was charged

with the felony offenses of theft with intent to resell and three counts of harassment with the threat

to kill.

           The trial court found that J.M. was not competent to stand trial, and efforts to restore his

competency were not successful. Therefore, the trial court dismissed all charges and ordered that

J.M. be evaluated for civil commitment.

           After evaluation, the State petitioned the trial court for an order to commit J.M. for 180

days of involuntary treatment on two grounds. First, the State contended that J.M. was gravely

disabled as a result of a behavioral health disorder. Second, the State contended that J.M., who

was “determined to be incompetent and criminal charges have been dismissed pursuant to RCW

10.77.086(4), has committed acts constituting a felony, and as a result of a mental disorder,

presents a substantial likelihood of repeating similar acts.” Clerk’s Papers (CP) at 43.




2
  J.M.’s “ex-girlfriend” was the 16-year-old friend of J.M.’s sister. The “ex-girlfriend” claims
that she did not know J.M. and had never dated him.


                                                    2
No. 54144-1-II



A.       INVOLUNTARY COMMITMENT HEARING

         At the involuntary commitment hearing, the State presented the following evidence.

Brandon Melvin was the asset protection manager for the store that J.M. stole from. After Melvin

caught J.M. stealing from the store, he and John Ranney, an assistant store manager, escorted J.M.

to the asset protection office. At the office, J.M. told Melvin and Ranney that he was planning on

pawning the stolen merchandise in order to buy a gun. J.M. said that he wanted the gun so he

could shoot his “ex-girlfriend’s” boyfriend. The total cost of the items J.M. took was slightly

under $400.

         Officer Stacy Wilson responded to the store for the incident involving J.M. After arriving

at the store, Officer Wilson read J.M. his Miranda3 rights, including the right to remain silent.

J.M. said he understood and waived his rights. J.M. then admitted to stealing from the store, stating

that he intended to pawn the stolen items in order to get enough money to purchase a handgun to

kill his “ex-girlfriend’s” boyfriend.

         Detective Matthu Brooks later interviewed J.M. after he read J.M. his Miranda rights,

including the right to remain silent. J.M. agreed to be interviewed. The interview between

Detective Brooks and J.M. was recorded.

         In the recorded interview, J.M. described the items he stole from the store. J.M. also told

Detective Brooks that he stole the items because he was going to sell them in order to purchase a

firearm.




3
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).


                                                  3
No. 54144-1-II



       J.M. moved to suppress the recorded interview and Detective Brooks’ testimony regarding

the statements J.M. made during the interview. J.M.’s motion relied on the competency evaluation,

which stated that J.M. did not understand his Fifth Amendment rights, including the right to remain

silent, and that J.M. would not be able to understand his rights with education. The trial court

noted J.M.’s motion for the record, then allowed Detective Brooks’ testimony to continue. The

trial court also reserved the right to exclude the recorded interview.

       When the State sought to admit the recorded interview, J.M. objected. The trial court again

noted the objection for the record. The trial court also said it “may entertain a motion to strike.”

Verbatim Report of Proceedings (VRP) (Nov. 25, 2019) at 64. After a portion of the recorded

interview was played, the trial court stated, “I’m still reserving the right to disallow the whole

tape.” VRP (Nov. 25, 2019) at 70. The trial court never excluded the recorded interview.

       The State also presented testimony from Taylor Hornbeck. Hornbeck was a friend of

J.M.’s sister and a friend of J.M.’s “ex-girlfriend.” On one occasion, J.M. texted Hornbeck, asking

her if she would reach out to his “ex-girlfriend.” Hornbeck asked J.M. to not talk to her about his

“ex-girlfriend.” J.M. also messaged Hornbeck on Facebook. In that message, J.M. stated that he

would fatally shoot or dreadfully murder anyone who stood in the way of him and his “ex-

girlfriend.” Hornbeck testified that she took this message as a threat because she had stood in the

way of J.M. and his “ex-girlfriend” being together when she refused to talk with J.M. about his

“ex-girlfriend.” Because of this threat, she said she did not want to leave the house as she was not

sure if J.M. knew where she lived.




                                                  4
No. 54144-1-II



       J.M. objected to Hornbeck’s discussion of the Facebook message, arguing that the best

evidence rule applied. J.M. contended that Hornbeck could not testify to the description of the

message because no written document was admitted. The State replied, “I’m asking the witness

what the respondent—what he communicated to her, what she has described as a threat.” VRP

(Nov. 25, 2019) at 52. The trial court allowed the testimony to continue. The trial court later

stated, “I’ll allow the threat. That’s as far as I’m going.” VRP (Nov. 25, 2019) at 53.

B.     FINDINGS AND CONCLUSIONS

       In its written findings of fact and conclusions of law, the trial court concluded that J.M.

was gravely disabled and in danger of serious physical harm as a result of a behavioral health

disorder. The trial court found that J.M.’s current behavioral health status examination revealed

he had “[d]elusional thought[,] disorganization, mood lability, self harm, limited insight, currently

needs the supervised setting of the hospital, poor insight.” CP at 59. The trial court further found

that J.M. committed both felonies of theft with intent to resell and harassment with threats to kill.

       The trial court’s written order also stated that “[i]n addition to the findings of fact and

conclusions of law written below, the court incorporates by reference the oral findings of fact and

conclusions of law.” CP at 57. The trial court’s oral findings included a finding that “given the

diagnosis and some [of] the things that have been going on for you, I’m also making a finding that

you’re gravely disabled.” VRP (Nov. 25, 2019) at 110. The trial court went on to find that “it

looks to me like you have made some improvements since you’ve been here in the hospital at least

from the testimony.” VRP (Nov. 25, 2019) at 111. But, the trial court stated, “I don’t think you’re

ready, at this point, to leave the hospital.” VRP (Nov. 25, 2019) at 111. The trial court further




                                                  5
No. 54144-1-II



found that J.M. had indicated he was trying to get money to get a gun and that, based on the

victim’s testimony, “there’s no question in [the trial court’s] mind that there was a threat and she

was in fear for her life.” VRP (Nov. 25, 2019) at 110.

       J.M. appeals.

                                           ANALYSIS

A.     SUFFICIENCY OF SPECIFIC FINDINGS

       J.M. argues that the trial court failed to make sufficiently specific findings to permit

meaningful appellate review. Specifically, J.M. argues that the trial court failed to provide

sufficiently specific findings regarding whether he committed acts that constituted felonies. We

disagree.

       The trial court must make and enter findings of fact at an involuntary commitment hearing.

In re Det. of LaBelle, 107 Wn.2d 196, 218, 728 P.2d 138 (1986). These findings must be

sufficiently specific to permit meaningful review. Id. The degree of specificity depends on the

circumstances of the particular case. Id. Generally, the findings “should at least be sufficient to

indicate the factual bases for the ultimate conclusions.” Id.

       Findings of fact that are standardized and general are not sufficient. Id. at 219. Merely

checking the boxes of a standardized order without making any additional findings is not sufficient

to permit meaningful appellate review. In re Det. of G.D., 11 Wn. App. 2d 67, 70, 450 P.3d 668

(2019). “[W]ritten findings may be supplemented by the trial court’s oral decision or statements

in the record.” LaBelle, 107 Wn.2d at 219.




                                                 6
No. 54144-1-II



       Here, the trial court entered written findings and conclusions. In its written order, the trial

court ruled that “[i]n addition to the findings of fact and conclusions of law written below, the

court incorporates by reference the oral findings of fact and conclusions of law.” CP at 57.

       The trial court found that J.M. was gravely disabled and, as a result of a behavioral health

disorder, was in danger of serious physical harm resulting from the failure to provide for his

essential needs of health or safety. The trial court also found that J.M.’s current behavioral health

status examination revealed he had “[d]elusional thought[,] disorganization, mood lability, self

harm, limited insight, currently needs the supervised setting of the hospital, poor insight.” CP at

59. The trial court further found J.M.’s diagnosis as the reason for concluding he was gravely

disabled. The trial court stated, “I don’t think you’re ready, at this point, to leave the hospital.”

VRP (Nov. 25, 2019) at 111.

       And the trial court found that J.M. committed theft with intent to resell. “In fact, it is what

you indicated . . . you were trying to get some money to get this gun.” VRP (Nov. 25, 2019) at

110. These findings allow for meaningful appellate review because it provides this court with a

record of the trial court’s findings that led to its conclusions. Thus, the record is sufficient for

meaningful appellate review because it provides this court with a record of how the trial court

reached its ultimate conclusions. Therefore, we find that the trial court provided sufficiently

specific findings to provide a meaningful review.




                                                 7
No. 54144-1-II



B.      STATUTORY RIGHT TO REMAIN SILENT UNDER FORMER RCW 71.05.360(8)(d)

        J.M. argues that former RCW 71.05.360(8)(d) must apply to statements obtained during

custodial interrogations. As a result, he argues, the trial court’s admission of statements he made

to law enforcement violated his statutory right to remain silent. We disagree.

        Issues of statutory construction are questions of law subject to de novo review. State v

Evans, 177 Wn.2d 186, 191, 298 P.3d 724 (2013). “The purpose of statutory interpretation is ‘to

determine and give effect to the intent of the legislature.’” Id. at 192 (quoting State v. Sweany,

174 Wn.2d 909, 914, 281 P.3d 305 (2012)). “[W]e derive legislative intent solely from the plain

language enacted by the legislature” when possible. Id. “Plain language that is not ambiguous

does not require construction.” Id.

        Former RCW 71.05.360(8)(d) states that “[a]t the probable cause hearing the detained

person shall have the following rights . . . [t]o remain silent.” The rights set forth under former

RCW 71.05.360(8)(d) apply to 180-day involuntary commitment hearings.               Former RCW

71.05.360(1)(a).

        We derive legislative intent from the plain language of the statute because former RCW

71.05.360(8)(d) is unambiguous. The plain language states that an individual has the right to

remain silent “[a]t the probable cause hearing.” Former RCW 71.05.360(8)(d). Because the plain

language is not ambiguous, we hold that former RCW 71.05.360(8)(d) applies to the right to

remain silent at the probable cause hearing; it does not apply the right to remain silent during a

custodial interrogation in an underlying investigation that leads to an involuntary treatment

petition.




                                                8
No. 54144-1-II



       Here, J.M. argues that former RCW 71.05.360(8)(d) should apply to statements he made

to law enforcement during custodial interrogations. But these statements are not covered by former

RCW 71.05.360(8)(d) because they were out of court statements and were not made by J.M. during

the involuntary commitment hearing.

C.     DUE PROCESS AND THE FIFTH AMENDMENT RIGHT AGAINST SELF-INCRIMINATION

       J.M. argues that due process requires involuntary statements made to law enforcement

during custodial interrogations be excluded in involuntary commitment hearings. 4 Therefore, J.M.

contends, his due process rights were violated when the trial court admitted the involuntary

statements he made to Officer Wilson and Detective Brooks because his competency to stand trial

evaluation showed that he did not understand his Fifth Amendment right against self-

incrimination.5 We disagree.




4
   J.M.’s assignments of error state that the admission of the statements violated his due process
rights under both the Fifth Amendment to the United States Constitution and article I, section 3 of
the Washington Constitution. However, J.M. makes no mention of article I, section 3 of the
Washington Constitution in his analysis. Further, J.M. does not perform any Gunwall analysis.
See State v. Gunwall, 106 Wn.2d 54, 720 P.2d 808 (1986). Therefore, we do not consider J.M.’s
article I, section 3 claim. See State v. Olivias, 122 Wn.2d 73, 82, 856 P.2d 1076 (1993) (declining
to consider state constitutional grounds where appellants failed to address Gunwall factors and
failed to analyze the federal and state constitutions separately or explain why a distinction should
be made between the federal and state constitutional rights).
5
  J.M. did not object to the admission of statements he made to Officer Wilson at the trial court
and raises a challenge to those statements for the first time on appeal. Generally, we do not
consider errors raised for the first time on appeal, except when it is a manifest error affecting a
constitutional right. RAP 2.5(a)(3); See In re Det. of Strand, 167 Wn.2d 180, 187, 217 P.3d 1159
(2009). To meet RAP 2.5(a), “an appellant must demonstrate (1) the error is manifest, and (2)
the error is truly of constitutional dimension.” State v. O’Hara, 167 Wn.2d 91, 98, 217 P.3d 756
(2009). An error is “manifest” if an appellant shows actual prejudice. Id. at 99. “To demonstrate
actual prejudice, there must be a ‘plausible showing by the [appellant] that the asserted error had


                                                 9
No. 54144-1-II



       J.M. contends that due process requires involuntary statements made to law enforcement

during a custodial interrogation be excluded in involuntary commitment hearings. J.M. also

contends that to “determine . . . the proper scope of due process protections in civil commitment

hearings” the Mathews v. Eldridge balancing test must be applied. Br. of Appellant at 15; Mathews

v. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed 2d 18 (1976).

       To determine what process is due, courts generally apply the test enunciated in Mathews v.

Eldridge. In re Det. of Law, 146 Wn. App. 28, 43, 204 P.3d 230 (2008), review denied, 165 Wn.2d

1028 (2009). However, as reasoned in the United State Supreme Court’s decision in Allen v.

Illinois, 478 U.S. 364, 374, 106 S. Ct. 2988, 92 L. Ed. 2d 296 (1986), the Mathews v. Eldridge

balancing test is not applicable in an involuntary commitment proceeding because such a

proceeding is not criminal in nature and due process does not require application of the Fifth

Amendment in an involuntary commitment proceeding.

       In Allen, the appellant made self-incriminating statements to a psychiatrist that were then

used in proceedings to determine whether the appellant was a sexually dangerous person under the

Illinois Sexually Dangers Persons Act (ISDPA). 478 U.S. at 366. The appellant argued that




practical and identifiable consequences in the trial of the case.’” Id. (internal quotation marks
omitted) (quoting State v. Kirkman, 159 Wn.2d 918, 935, 155 P.3d 125 (2007)).

       Here, the issue as presented has a constitutional dimension because J.M. argues that his
due process rights were affected due to a violation of his Fifth Amendment right to remain silent.
But the admission of the statements to Officer Wilson do not have practical and identifiable
consequences in the case and is a constitutionally harmless error because J.M. made the same
statements to other individuals who were not law enforcement.


                                               10
No. 54144-1-II



admission of the self-incriminating statements violated his Fifth Amendment right against self-

incrimination. Id. at 368

       The Court in Allen acknowledged that the privilege against self-incrimination

       “not only permits a person to refuse to testify against himself at a criminal trial in
       which he is a defendant, but also privileges him not to answer official questions put
       to him in any other proceeding, civil or criminal, formal or informal, where the
       answers might incriminate him in future criminal proceedings.”

Id. (internal quotations omitted) (quoting Minnesota v. Murphy, 465 U.S. 420, 426, 104 S. Ct.

1136, 1141, 79 L. Ed. 2d 409 (1984)). However, the Court held that the proceedings under the

ISDPA were not criminal within the meaning of the Fifth Amendment because the State’s intention

was “to provide ‘care and treatment for persons adjudged sexually dangerous designed to effect

recovery.’” Id. at 369 (quoting Ill. Rev. Stat. ch. 38, ¶ 105-8 (1973)).

       Under the ISDPA, patients were sent to a facility “set aside to provide psychiatric care.”

Id. Further, patients who were found to be no longer dangerous could be discharged. Id.

Therefore, the purpose of the ISDPA was to provide treatment, not punishment, for persons

adjudged sexually dangerous, not to promote “‘the traditional aims of punishment-retribution and

deterrence.’” Id. at 370 (quoting Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168, 83 S. Ct. 554,

567, 9 L. Ed. 2d 644 (1963)).

       The Court also rejected the argument that even if the commitment proceeding was not

criminal, the guarantee of due process under the Fourteenth Amendment required application of

the privilege, stating that “[t]his Court has never held that the Due Process Clause of its own force

requires application of the privilege against self-incrimination in a noncriminal proceeding, where

the privilege claimant is protected against his compelled answers in any subsequent criminal case.



                                                 11
No. 54144-1-II



We decline to do so today.” Id. at 374. Thus, the Court declined to apply Mathews v. Eldridge.

Id. at 374-75. According to the Court, ISDPA proceedings were not “criminal” within the meaning

of the Fifth Amendment to the United States Constitution, and the Fourteenth Amendment's

guarantee of due process did not require application of the Fifth Amendment's privilege against

self-incrimination to proceedings under the ISDPA. Id. at 375.

       Here, like the ISDPA, chapter 71.05 RCW is intended, among other things, “[t]o protect

the health and safety of persons suffering from [behavioral health] disorders,” “[t]o prevent

inappropriate, indefinite commitment of [behaviorally] disordered persons,” “[t]o provide prompt

evaluation and timely and appropriate treatment of persons with serious [behavioral health]

disorders,” and “[t]o provide continuity of care for persons with serious [behavioral health]

disorders.” Former RCW 71.05.010(1)(a), (b), (c), (e) (2016). Further, like the facilities in the

ISDPA, individuals who are involuntarily committed are released to “the custody of the

department of social and health services” or sent to a facility that is certified for either 90 day or

180 day treatment. Former RCW 71.05.320(1)(a), (1)(c), (2) (2018).

       In addition, an involuntarily committed individual can be released in a number of ways.

Generally, an individual is released from involuntary treatment at the expiration of the

commitment period. Former RCW 71.05.320(4). However, an involuntarily committed individual

may be permitted to leave the facility “for prescribed periods during the term of the person’s

detention, under such conditions as may be appropriate.” RCW 71.05.270. Further, an individual

may be released early from involuntary treatment if an authorized individual determines that “the

person being involuntarily treated no longer presents a likelihood of serious harm.” RCW




                                                 12
No. 54144-1-II



71.05.330(1). Also, the authorized individual can release the involuntarily committed individual

to outpatient treatment prior to the expiration of the commitment period if the involuntarily

committed individual is deemed fit. Former RCW 71.05.340(1)(a) (2018).

       Like the commitment proceedings under the Illinois statutory scheme addressed by the

Court in Allen, involuntary commitment proceedings under Washington’s statutory scheme are not

criminal within the meaning of the Fifth Amendment. 6 Therefore, just as the Court held in Allen,

we decline to apply Matthews v. Eldridge and hold that the Fifth Amendment privilege against

self-incrimination does not apply in an involuntary commitment hearing and that J.M.’s due

process rights were not violated by the admission of the statements he made to law enforcement. 7

D.     BEST EVIDENCE RULE

       JM argues that the testimony about the contents of the Facebook messages violated the best

evidence rule because the messages were not offered or admitted at the hearing. The State




6
   J.M. points to Law to argue that our court has “implied that a ‘voluntariness inquiry’ applies
whenever a confession is obtained during a custodial interrogation with the intent to use the
confession in a criminal prosecution.” Br. of Appellant at 11. However, as discussed above,
involuntary commitment proceedings are not criminal within the meaning of the Fifth Amendment.
Moreover, the court in Law acknowledged that the Fifth Amendment right against self-
incrimination does not apply to SVP civil proceedings but noted that Law did not challenge the
court's ruling on Fifth Amendment grounds. Law, 146 Wn. App. at 42-43. J.M.’s reliance on Law
is unpersuasive.
7
   Moreover, regardless of whether J.M.’s statements to law enforcement violated his constitutional
right against self-incrimination, there was overwhelming untainted evidence of J.M.’s statements
to others. The State presented testimony from multiple witnesses, including Melvin and Ranney,
who stated that J.M. admitted to stealing items at the store in order to resell them to buy a gun so
that he could shoot his “ex-girlfriend’s” boyfriend.


                                                13
No. 54144-1-II



concedes that admission of the testimony about the contents of the Facebook messages violated

the best evidence rule. We accept the State’s concession.

       We review a trial court’s decision to admit evidence for abuse of discretion. State v. Clark,

187 Wn.2d 641, 648, 389 P.3d 462 (2017). A trial court abuses its discretion when its decision is

based on untenable grounds or reasons. State v. Bessey, 191 Wn. App. 1, 6, 361 P.3d 763 (2015).

We defer to a trial court’s decision unless no reasonable person would adopt the trial court’s view.

Clark, 187 Wn.2d at 648.

       Under the best evidence rule, the original writing is required to prove the content of the

writing. ER 1002. The original writing does not need to be produced if it is “unavailable ‘for

some reason other than the serious fault of the proponent.’” State v. Fricks, 91 Wn.2d 391, 397,

588 P.2d 1328 (1979) (quoting MCCORMICK'S HANDBOOK ON THE LAW OF EVIDENCE § 230, at 560

(Edward W. Cleary ed., 2d ed. 1972)). If a party fails to produce a document or make any showing

of its unavailability, testimony as to its contents is not an acceptable method of proof. Id.

       Evidence admitted in violation of the rules of evidence is not a reversible error if it is a

harmless error. State v. Ashley, 186 Wn.2d 32, 47, 375 P.3d 673 (2016). Erroneous admission of

evidence is harmless unless there is a reasonable probability that, but for the error, the verdict

would have been materially different. Id.

       Here, Hornbeck testified about the content of Facebook messages as it related to the felony

harassment charge against J.M. J.M. objected to Hornbeck’s testimony, arguing that the testimony

violated the best evidence rule. The State replied, “I’m asking the witness what the respondent—

what he communicated to her, what she has described as a threat.” VRP (Nov. 25, 2019) at 52.




                                                 14
No. 54144-1-II



The trial court stated, “I’ll allow the threat. That’s as far as I’m going.” VRP (Nov. 25, 2019) at

53.

       Hornbeck testified as to the exact contents of J.M.’s Facebook messages. The State

intended for Hornbeck’s testimony to establish J.M.’s threat. But the State never moved to admit

J.M.’s Facebook messages. The actual Facebook messages should have been offered and entered

into evidence because the State was attempting to establish that J.M. communicated in writing a

threat intending to kill anyone who stood in the way of him and his “ex-girlfriend.” Further, the

State did not offer an explanation as to why the messages were unavailable. See Fricks, 91 Wn.2d

at 397. Instead, the State merely relied on, and the trial court improperly allowed, Hornbeck’s

testimony to prove the contents of the Facebook message. See id. Therefore, the trial court abused

its discretion in admitting the testimony into evidence.

       The erroneous admission of Hornbeck’s testimony about the contents of J.M.’s Facebook

messages was not a harmless error because it was the only evidence offered to support the

allegation that J.M committed felony harassment by threatening to kill. But the erroneous

admission of Hornbeck’s testimony does not affect the validity of the involuntary commitment

order because J.M. was also found to have committed the felony of theft with intent to resell. 8




8
   In the case of civil commitment, the trial court considers prior civil commitments. In re Det. of
M.K., 168 Wn. App. 621, 626, 279 P.3d 897 (2012). As a result, each prior commitment is
evidence against an individual seeking denial of a petition for civil commitment. Id. Therefore,
“each commitment order has a collateral consequence in subsequent petitions and hearings.” Id.
Because a trial court may consider prior commitment orders, we address the best evidence rule
issue regardless of whether J.M. could be committed on other grounds. See id. at 629-30.


                                                15
No. 54144-1-II



However, we remand to the trial court to strike references to felony harassment in the involuntary

commitment order. See In re Det. of M.K., 168 Wn. App. 621, 626, 629-30, 279 P.3d 897 (2012).

                                        CONCLUSION

       We hold that the trial court provided sufficiently specific findings to provide a meaningful

review; J.M.’s statements made to law enforcement are not covered by former RCW

71.05.360(8)(d) because the statements were not made by J.M. during the involuntary commitment

hearing; J.M.’s due process rights were not violated by the admission of the statements he made

to law enforcement; and the trial court erred in admitting Hornbeck’s testimony about the contents

of J.M.’s Facebook messages, but the erroneous admission of Hornbeck’s testimony does not

affect the validity of the involuntary commitment order because J.M. was also found to have

committed the felony of theft with intent to resell. Therefore, we affirm the trial court’s order

committing J.M. for 180 days of involuntary commitment but remand for the trial court to strike

references to felony harassment in the involuntary commitment order.



                                                    Lee, C.J.
 We concur:



Worswick, J.




Glasgow, J.




                                               16